DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims 28 and 49 are amended. 
Claims 47, 49 and 52 have been cancelled. 

Response to Arguments
Double Patenting rejections are withdrawn. 
Claim objection is withdrawn. 
Regarding USC 35 103 rejections, Examiner find applicant’s arguments persuasive. The prior cited art fails to explicitly disclose “transmit[s], to the medical device and using the short-range wireless technology protocol, identification information authenticating the remote device” and
“in response to authentication of the remote device” the first data is transmitted.  In light of the amendments, the previous rejections have been withdrawn.
Regarding Official Notice in the 35 USC 103 rejection of claim 29, Applicant has fails to traverse examiner’s Official Notice in the Remarks filed September 22, 2020. Therefore, the concept the remote computing device comprising a touchscreen is deemed as applicant admitted prior art. As Examiner has previously explained, Applicant’s initial and subsequent traversals have failed to provide any reason for why the noticed fact is not considered to be common knowledge or well-known in the art. [MPEP 2144.03 C.]
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 28 and 30-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart et al. U.S. Patent Application Publication 2005/0277911 in view of Baker et al. U.S. Patent Application Publication 2012/0001751.  
Claim 28,
 Stewart discloses
 A medical system comprising:
 a medical device comprising a display device (abstract, item 10-medical device, para 0082- fluid infusion);
 and a remote device (Fig. 3, item 12a para 0072- stand-alone personal digital assistant (PDA) controller) configured to: 
communicate with the medical device using a short-range wireless technology protocol (Fig. 3, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099); 
and transmit, to the medical device and using the short-range wireless technology protocol (Fig. 3, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099), data that influences control of the medical device 
Although Stewart discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
transmit, to the medical device and using the short-range wireless technology protocol, identification information authenticating the remote device
in response to authentication of the remote device, [transmit a first data]
In an analogous art, Baker discloses 
transmit, to the medical device and using the short-range wireless technology protocol, identification information authenticating the remote device (para 0023- Bluetooth pairing procedure to establish secure connection. During the discovery process Bluetooth addresses of each device are shared and during the pairing process, a shared secret key, known as a link key, is generated by the two devices.)
in response to authentication of the remote device, [transmit a first data] (para 0035- After the pairing, data is transmitted between the sensor and the patient monitor) 
One of person of ordinary skill in the art at the time of the invention would have found it obvious to combine the pairing procedure of Baker with the system of Stewart to produce the predictable result of sending identification information to the medical device to authenticate the remote device. One of person of ordinary skill in the art at the time of the invention would be motivated to combine the teachings of Baker with the system of Stewart to provide data security to patient information between remote devices and medical devices. 
Claim 30,

Claim 31,
wherein the medical device comprises an interface wirelessly connected to a remote server (Stewart para 0136-medical device is couple to server via wireless network, fig. 17).  
Claim 32,
wherein the short-range wireless technology protocol comprises one or more of wireless local area network communications or infrared communications (Stewart para 0123, - wireless network communication).
Claim 33,
wherein the display device of the medical device comprises a touchscreen (Stewart para 0079-touch sensitive display fig.3, item 18).  
Claim 34,
wherein the remote device is further configured to: communicate with a second medical device using the short-range wireless technology protocol, and transmit, to the second medical device and using the short-range wireless technology protocol, data that influences control of the second medical device. (Stewart Fig. 3, item 12a, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099).  (MPEP 2144.04- Duplication of parts- In re Harza, 274 F.2d 669, 124 USPQ 378- The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced)  Stewart discloses a remote device as articulated in . 

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker in view of Applicant Admitted Prior Art (AAPA). 
Note: Applicant failed to adequately traverse the Official Notice taken on 6/24/2020, therefore the common knowledge or well-known in the art statement is taken to be admitted prior art. MPEP 2144.03(C).
Claim 29,
	Stewart/Baker discloses 
wherein the remote device comprises a computing device (Stewart Fig. 3, item 12a para 0072- stand-alone personal digital assistant (PDA) controller).   
Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
 a touchscreen.  
The well-known concept that PDAs, Blackberrys and Smartphones may contain touchscreen displays is admitted prior art. 
One of ordinary skill in the art at the time of the invention would find it obvious to combine the well-known concept of touchscreen mobile devices with the Stewart/Baker system to produce the predictable result of touchscreen remote device to control the medical device. One of ordinary skill in the art at the time of the invention would be motivated to combine AAPA and Stewart/Baker to provide an easy user GUI. 

35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker in view of Porras et al. U.S. Patent Application Publication 2010/0137693.  
Claim 35,
Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
 wherein the medical device comprises a dialysis machine.  
In an analogous art, Porras discloses
wherein the medical device comprises a dialysis machine (para 0024).  
One of ordinary skill in the art at the time of the invention would find it obvious to combine the dialysis device of Porras with Stewart/Baker system to produce the predictable result of monitoring a dialysis device and treatment. A person of ordinary skill in the art would be motivated to combine Porras with Stewart/Baker to enable medical staff remote capabilities of dialysis treatment sessions.

Claims 37-39, 41, 48 and 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker in view of Wang et al. U.S. Patent Application Publication 2006/0052676.
Claim 50,
Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
receive, from the medical device, image data representing one or more images, the one or more images comprising one or more images of at least a portion of a user interface presented on the display device of the medical device, 

In an analogous art, Wang discloses
receive, from the medical device, image data representing one or more images, the one or more images comprising one or more images of at least a portion of a user interface presented on the display device of the medical device (see Fig. 4, para 0032- disclose a user interface at the remote station and robot that contains images from the remote station and the robot, items 122 and 124),
and cause a second display device to render the one or more images (see Fig. 4, para 0032- disclose a user interface at the remote station and robot that contains images from the remote station and the robot, items 122 and 124).
While Wang does not explicitly disclose using short-range wireless technology protocol to transmit the images, a person of ordinary skill in would find it obvious to use the communication network of Stewart to transmit and receive the images of Wang to produce the claimed invention. 
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Baker system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 


wherein the one or more images further comprise one or more images of a user of the medical device (Wang see Fig. 4, para 0032- disclose a user interface at the robot that contains images from the remote station and the robot, items 122 and 124)  
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Baker system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 
Claim 38,
wherein the medical device further comprises a camera (Wang para 0019- camera);
 and the one or more images of the user are captured by the camera. (Wang see fig. 4, para 0032). 
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Baker system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 


 wherein the at least a portion of the user interface comprises one or more images of a user of the medical device (Wang see fig. 4, para 0032)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Baker system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 
Claim 41,
wherein the at least a portion of the user interface comprises values representing one or more settings of the medical device (Stewart para 0085- An example of an output medication therapy is depicted in FIG. 12.  In this example, the medication therapy includes the rate, volume, concentration, time and medication name.)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the user interface settings of Stewart/Baker with the user interface of Wang to produce the predictable result of displaying a combined user interface that displays medical settings and the visual images of both locations.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 
Claim 48,
wherein the remote device is further configured to: 

capture, using a camera of the remote device (Wang para 0019- camera), the one or more images of the user of the remote device (Wang para 0032); 
and transmit, to the medical device, the one or more images of the user of the remote device for display on the display device (Wang see fig. 4, para 0032)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the videoconferencing of Wang with Stewart/Baker system to produce the predictable result of sending and receiving images between the medical device and remote device.  A person of ordinary skill in the art would be motivated to combine Wang with Stewart/Baker to enable medical staff remote capabilities of medical assessments. 

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker/Wang in view of Ware et al. U.S. Patent Application Publication 2005/0085760.   
Claim 42,
Although Stewart/Baker/Wang discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein the one or more settings comprise one or more of: a dialysis fluid flow rate.  
In an analogous art, Ware discloses

One of ordinary skill in the art at the time of the invention would find it obvious to combine the command to adjust the flowrate of Ware with Stewart/Baker/Wang system to produce the predictable result adjusting dialysis fluid flow from a remote device. A person of ordinary skill in the art would be motivated to combine Ware with Stewart/Baker/Wang to enable medical staff to control medical settings remotely to maintain a sterile patient environment.

Claims 45 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker in view of Ware et al. U.S. Patent Application Publication 2005/0085760.   
Claim 45,
Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein the first data that influences the medical device comprises command signals for ceasing a dialysis treatment.  
In an analogous art, Ware discloses
wherein the first data that influences the medical device comprises command signals for ceasing a dialysis treatment. (claim 36, para 0007).   
One of ordinary skill in the art at the time of the invention would find it obvious to combine the command to terminate dialysis of Ware with Stewart/Baker system to produce the predictable result terminating dialysis from a remote device. A person of 
Claim 51,
Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
wherein the first data comprises the command signals for altering a dialysis fluid flow rate of the medical device.
In an analogous art, Ware discloses
wherein the first data comprises the command signals for altering a dialysis fluid flow rate of the medical device (Paragraph 0017, 0037- wireless inputs from a remote device to the medical fluid machine to start and stop pump, adjust pump rate and infusion amounts. Paragraph 0013- medical therapy is dialysis.)
One of ordinary skill in the art at the time of the invention would find it obvious to combine the command to adjust the flow rate of Ware with Stewart/Baker system to produce the predictable result adjusting dialysis fluid flow from a remote device using short-range wireless communication. A person of ordinary skill in the art would be motivated to combine Ware with Stewart/Baker to enable medical staff to control medical settings remotely to maintain a sterile patient environment.
46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stewart/Baker in view of Matos U.S. Patent Application Publication 2014/0371816.   
Claim 46,
	Stewart/Baker discloses
	the medical device is configured to: communicate with a second remote device; and receive, from the second remote device, second data that influences the medical device.  (MPEP 2144.04- Duplication of parts- In re Harza, 274 F.2d 669, 124 USPQ 378- The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced) (Stewart Fig. 3, item 12a, para 0075- wireless communication, para 0079-RF transceiver, also see para 0099)  Stewart discloses a remote device as articulated in claim 28. The claim limitations of claim 34 are directed to a second remote device without any unexpected result. Thus, there is no patentable distinction. 
	Although Stewart/Baker discloses substantial limitations of the disclosed inventions, it fails to explicitly disclose:
the second data comprising low priority command signals; 
the first data that influences the medical device comprises high priority command signals; and the medical device is configured to preferentially perform operations in accordance with the high priority command signals with respect to the low priority command signals.  
In an analogous art, Matos discloses
the second data comprising low priority command signals (para 0257- assigns priority signals to each control device, Para 0690- discloses a lower priority signal); 

One of ordinary skill in the art at the time of the invention would find it obvious to combine the command hierarchy of Matos with the Stewart/Baker system to produce the predictable result of prioritizing higher ranked commands from remote devices. A person of ordinary skill in the art would be motivated to combine Matos with Stewart/Baker to rank control authority amongst patient, nurse and doctors.

Conclusion
Relevant Prior art: 
Konrad et al. U.S. Patent Application Publication 2011/0170692- discloses establishing a secure connection between a remote device and a medical device.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JMC/Examiner, Art Unit 2459    .

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459